DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-23
Withdrawn claims: 				20-23
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	1-19
Currently rejected claims:			1-19
Allowed claims:				None


Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-19 in the reply filed on 05/26/2022 is acknowledged.
Claims 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/26/2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 17 is objected to because it recites “any one of claims”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-5, 10, 12, 17 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
Claim 3 recites the broad recitation “a plant”, and the claim also recites “an edible plant” which is the narrower statement of the range/limitation.
Claim 5 recites the broad recitation “50 to 400 mM NaCl”, and the claim also recites “140 to 310 mM” which is the narrower statement of the range/limitation.
Claim 10 recites the broad recitation “Type A, Type B, Type C, Type D and Type E”, and the claim also recites “Type A strain containing enterotoxin CPE” which is the narrower statement of the range/limitation.
Claim 12 recites the broad recitation “a sequence identity of at least 80%”, and the claim also recites “preferably at least 85%, more preferably at least 90%, even more preferably at least 95% , and most preferably at least 97%” which are the narrower statements of the range/limitation.  Claim 12 also recites the broad recitation “1 to 30”, and the claim also recites “preferably from 1 to 20, more preferably from 1 to 15, and even more preferably from 1 to 10” which are the narrower statements of the range/limitation.
Claim 17 recites the broad recitation “from 150 to 700 mM NaCl”, and the claim also recites “preferably from 200 to 550 mM NaCl” which is the narrower statement of the range/limitation.  Claim 17 also recites the broad recitation “a pH of from 4 to 8”, and the claim also recites “preferably from 4.5 to 7, more preferably from 5.0 to 6.5, and even more preferably from 5.0 to 6.0” which are the narrower statements of the range/limitation.
Claim 18 recites the broad recitation “from 150 to 700 mM NaCl”, and the claim also recites “preferably from 200 to 550 mM NaCl” which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claims 4-5, the term "may" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 7-13, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayer (US 2016/0017307).
Regarding claim 1, Mayer teaches a method of preventing or reducing contamination [0188] of food (corresponding to poultry which carries the pathogenic bacteria in the food chain [0219]) with Clostridium [0187], [0219], comprising contacting said food with a composition (corresponding to parenteral administration [0157]) comprising an endolysin active against said Clostridium [0004].
Regarding claim 3, Mayer teaches the invention as described above in claim 1, including the composition comprises a plant material or extract thereof, wherein the plant material is a material from a plant having expressed at least one endolysin (corresponding to plant cells as an expression system [0114]).
Regarding claim 4, Mayer teaches the invention as described above in claim 1, including the composition is an aqueous solution containing an endolysin or is a lyophilized or freeze-dried powder containing an endolysin [0157].
Regarding claims 7 and 8, Mayer teaches the invention as described above in claim 1, including the meat is raw meat (corresponding to the composition being injected [0157] into poultry [0187] which carries the pathogenic bacteria in the food chain [0219]). 
Regarding claims 9 and 10, Mayer teaches the invention as described above in claim 1, including the Clostridium is Clostridium perfringens of Type A and Type B [0265].
Regarding claim 11 and 12, Mayer teaches the invention as described above in claim 1, including the endolysin is CP25L comprising the amino acid sequence of SEQ ID NO: 4 and has a sequence identity of 100% to the amino acid sequence of SEQ ID NO: 4 (corresponding to SEQ ID NO:1 [0031]-[0032]).
Regarding claim 13, Mayer teaches the invention as described above in claim 1, including the endolysin is CP25L or a derivative thereof (corresponding to SEQ ID NO:1 [0031]-[0032]).
Regarding claim 16, Mayer teaches the invention as described above in claim 13, including the food is meat (corresponding to poultry [0187] which carries the pathogenic bacteria in the food chain [0219]).
Regarding claim 17, Mayer teaches the invention as described above in claim 13, including the composition is an aqueous solution of a pH of 3-9 [0156], which overlaps the claimed concentration.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King (US 2015/0342197).
Regarding claim 1, King teaches a method of preventing or reducing contamination of food [0001] with Clostridium [0023], comprising contacting (corresponding to immersion or spraying of products [0041], [0054]) with a composition comprising an endolysin active against Clostridium [0023].
Regarding claim 6, King teaches the invention as described above in claim 1, including the food is sprayed with an aqueous solution containing an endolysin or is immersed into an aqueous solution containing an endolysin [0041].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 2016/0017307) as applied to claim 1 above, in view of Xu (Xu et al., “Platforms for Plant-Based Protein Production”, 2016, Bioprocessing of Plant In Vitro Systems, Reference Series in Phytochemistry”).
Regarding claim 2, Mayer teaches a method of preventing or reducing contamination [0188] of food (corresponding to poultry which carries the pathogenic bacteria in the food chain [0219]) with Clostridium [0187], [0219], comprising contacting said food with a composition (corresponding to parenteral administration [0157]) comprising an endolysin active against said Clostridium [0004].  Mayer teaches that the composition comprises a plant material or extract thereof, wherein the plant material is a material from a plant having expressed at least one endolysin since plant cells are known as an expression system [0114].  It does not teach the plant material is a material from an edible plant.
However, Xu discloses that plant cell lines most widely used for recombinant protein produce are derived from edible crops such as rice, alfalfa, and carrot (page 9, paragraph 3).
It would have been obvious for a person of ordinary skill in the art to have modified the plant material of Mayer by using edible plants as taught by Xu.  Since Mayer teaches that plant cells are known expression systems in the art, but does not disclose specific plant types, a skilled practitioner would have been motivated to consult in additional reference such as Xu in order to determine suitable plant cells for expressing proteins, thereby rendering the claimed edible plant obvious. 
Regarding claim 19, Mayer teaches the invention as described above in claim 2, including the plant material is a plant selected from carrot, Nicotiana tabacum (page 9, paragraph 3), and Nicotiana benthamiana (page 19, paragraph 3).   

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 2016/0017307) as applied to claims 1 and 4 above, in view of Yung (US 2018/0236012).
Regarding claim 5, Mayer teaches the invention as described above in claim 4, including the aqueous solution [0156] containing an endolysin against Clostridium [0187] is a buffered aqueous solution that contains salts to make the solution isotonic with blood [0156].  It does not teach that the solution contains 50-400 mM NaCl.
However, Yung teaches a composition comprising an endolysin [0020] that prevents pathogenic infection [0010] of Clostridium [0028] wherein the composition comprises the physiological salt NaCl for tonicity an amount of 17.1 – 342 mM NaCl (corresponding to 1-20 mg/mL [0087]), which overlaps the claimed concentration.
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Mayer to include NaCl in the amount taught by Yung.  Since Mayer teaches that the aqueous solution contains salts in an amount to make the solution isotonic with the blood, but does not disclose such an amount or a specific type of salt, a skilled practitioner would be motivated to consult an additional reference such as Yung in order to determine a suitable amount and type of salt to make an isotonic solution.  Therefore, a selection of an amount of NaCl within the overlapping range renders the claim obvious. 
Regarding claim 18, Mayer teaches the invention as described above in claim 1, including the endolysin is a buffered aqueous solution [0156] of CP25L (corresponding to SEQ ID NO:1 [0031]-[0032]).  It does not teach that the solution contains 50-400 mM NaCl.
However, Yung teaches a composition comprising an endolysin [0020] that prevents pathogenic infection [0010] of Clostridium [0028] wherein the composition comprises the physiological salt NaCl for tonicity an amount of 17.1 – 342 mM NaCl (corresponding to 1-20 mg/mL [0087]), which overlaps the claimed concentration.
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Mayer to include NaCl in the amount taught by Yung.  Since Mayer teaches that the aqueous solution contains salts in an amount to make the solution isotonic with the blood, but does not disclose such an amount or a specific type of salt, a skilled practitioner would be motivated to consult an additional reference such as Yung in order to determine a suitable amount and type of salt to make an isotonic solution.  Therefore, a selection of an amount of NaCl within the overlapping range renders the claim obvious. 

Claim 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 2015/0342197) as applied to claim 1 above, in view of Ajuebor (Ajuebor et al., “Bacteriophage endolysins and their applications”, 2016, Science Progress, pages 183-199).
Regarding claim 14, King teaches the invention as described above in claim 1, including the composition contains an endolysin against Clostridium [0023] and an antimicrobial compound that work synergistically with each other [0009].  King also discloses that the antimicrobial compounds include nisin [0009], but it does not teach the composition comprises one of the recited combinations of endolysins.
However, Ajuebor discloses that lysins with different cleavage specificities have been shown to work synergistically with each other against infections bacteria and also with other antibacterial agents such as nisin.  Ajuebor discloses that the synergy is due to the cleavage of peptidoglycan at two different recognition sites which leads to increased overall activity (page 188, paragraph 3 – page 189, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have modified the composition of King to include multiple endolysins as taught by Ajuebor.  Since King discloses that the composition works synergistically to prevent food spoilage due to bacterial contamination [0001], a skilled practitioner would have been motivated to consult an additional reference such as Ajuebor in order to determine a suitable method of further enhancing the synergistic activity of its composition.  Although the prior art does not disclose at least one of the recited combinations of endolysins, “[t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” MPEP 2144.07.  In the present instance, the selection of specific strains of endolysins which cleave peptidoglycan of Clostridium at different sites to include in the synergistic composition is obvious.
 Regarding claim 15, King teaches the invention as described above in claim 1, including the composition contains an endolysin against Clostridium [0023] and an antimicrobial compound that work synergistically with each other [0009].  King also discloses that the antimicrobial compounds include nisin [0009], but it does not teach the composition comprises one of the recited combinations of endolysins.
However, Ajuebor discloses that lysins with different cleavage specificities have been shown to work synergistically with each other against infections bacteria and also with other antibacterial agents such as nisin.  Ajuebor discloses that the synergy is due to the cleavage of peptidoglycan at two different recognition sites which leads to increased overall activity (page 188, paragraph 3 – page 189, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have modified the composition of King to include multiple endolysins as taught by Ajuebor.  Since King discloses that the composition works synergistically to prevent food spoilage due to bacterial contamination [0001], a skilled practitioner would have been motivated to consult an additional reference such as Ajuebor in order to determine a suitable method of further enhancing the synergistic activity of its composition.  Although the prior art does not disclose at least one of the recited combinations of endolysins, “[t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” MPEP 2144.07.  In the present instance, the selection of specific strains of endolysins which cleave peptidoglycan of Clostridium at different sites to include in the synergistic composition is obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791